USCA11 Case: 20-10171    Date Filed: 10/28/2020      Page: 1 of 4



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10171
                        Non-Argument Calendar
                      ________________________

                        Agency No. A202-128-496



JUAN DE DIOS VASQUEZ-BARDALES,

                                                                        Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (October 28, 2020)

Before GRANT, LUCK, and LAGOA, Circuit Judges.

PER CURIAM:
             USCA11 Case: 20-10171         Date Filed: 10/28/2020       Page: 2 of 4



       Juan de Dios Vasquez-Bardales (“Vasquez”), a native and citizen of

Honduras, seeks review of the Board of Immigration Appeals’ (“BIA”) final order

affirming the Immigration Judge’s (“IJ”) denial of his application for asylum and

withholding of removal under the Immigration and Nationality Act (“INA”) and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman, or Degrading Treatment or Punishment (“CAT”). Vasquez argues that the

IJ and BIA failed to give reasoned consideration to his asylum application by not

adequately analyzing whether the harm that he suffered rose to the level of

persecution, whether his proffered particular social groups were cognizable, and

whether he demonstrated a nexus between the harm and a protected ground under

the INA. 1

       We review only the BIA’s decision, unless it expressly adopted the IJ’s

opinion or agreed with the IJ’s reasoning. Perez-Zenteno v. U.S. Att’y Gen.,

913 F.3d 1301, 1306 (11th Cir. 2019). Where the BIA agrees with the IJ’s findings

and adds its own observations, we will review both decisions. Id. Where the BIA

does not adopt the IJ’s decision, “we do not review that portion of the IJ’s decision.”


       1
          Vasquez also states in the introductory and summary sections of his brief that he is
eligible for humanitarian asylum under 8 C.F.R. § 1208.13(b)(1)(iii). However, he has
abandoned that argument by failing to prominently raise it in his brief. Sepulveda v. U.S. Att’y
Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005); see also Sapuppo v. Allstate Floridian Ins. Co.,
739 F.3d 678, 681 (11th Cir. 2014) (providing that, to adequately raise an issue, a litigant must
do so “plainly and prominently” by, for example, “devoting a discrete section of his argument to
those claims”). He likewise has abandoned any challenge to the denial of CAT relief by failing
to raise that issue in his brief.
                                                2
          USCA11 Case: 20-10171       Date Filed: 10/28/2020    Page: 3 of 4



Shkambi v. U.S. Atty. Gen., 584 F.3d 1041, 1049 n.5 (11th Cir. 2009). We will not

consider an issue that was not reached by the BIA. Gonzalez v. U.S. Att’y Gen.,

820 F.3d 399, 403 (11th Cir. 2016).

      Before we may review a claim raised in a petition for review, the petitioner

must have first exhausted all administrative remedies for that claim.             INA

§ 242(d)(1), 8 U.S.C. § 1252(d)(1); Xiu Ying Wu v. U.S. Att’y Gen., 712 F.3d 486,

492 (11th Cir. 2013).     Accordingly, we lack jurisdiction over issues that the

petitioner has not exhausted, even if the BIA addresses the issue sua sponte.

Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250-51 (11th Cir. 2006). In

order for a petitioner’s claim to be exhausted, the petitioner must have raised the

“core issue now on appeal” before the BIA. Indrawati v. U.S. Atty. Gen., 779 F.3d

1284, 1297 (11th Cir. 2015) (quotation marks omitted). He also must “set out any

discrete arguments he relies on in support of that claim” and “provide information

sufficient to enable the BIA to review and correct any errors below.” Jeune v. U.S.

Atty. Gen., 810 F.3d 792, 800-01 (11th Cir. 2016) (quotation marks omitted).

      Although Vasquez frames his arguments in terms of “reasoned

consideration,” he is effectively challenging the IJ’s determination that his proffered

social groups lacked cognizability and that he failed to demonstrate a nexus to a

protected ground. However, because Vasquez did not challenge those findings

before the BIA, those claims are unexhausted, and we do not have jurisdiction to


                                          3
          USCA11 Case: 20-10171      Date Filed: 10/28/2020   Page: 4 of 4



review them. Further, although Vasquez exhausted the issue of whether he presented

sufficient evidence to support a claim of past persecution, the BIA neither made its

own observations nor affirmed the IJ’s finding that the harm that he suffered had not

risen to the level of persecution. Thus, because the BIA’s final decision made no

determination as to whether Vasquez had experienced past persecution, it is beyond

our scope of review. Accordingly, we dismiss his petition for review.

      PETITION DISMISSED.




                                         4